Title: From Thomas Jefferson to Hore Browse Trist, 4 March 1803
From: Jefferson, Thomas
To: Trist, Hore Browse


          
            Dear Sir 
                     
            Washington Mar. 4. 1803.
          
          Doctr. Carmichael, the Collector at Fort Adams, having absented himself from his post great part of a year, and never yet returned a single account, which calls for an immediate removal under a general rule, he is accordingly removed. this place is at present believed to be worth more than the Secretaryship of the territory, but from it’s singular position must in a very short time become the best office in the gift of the US. it has the benefit too of being permanent, whereas that of the Secretary is probably very shortlived, as it will cease whenever the territory advances to another grade of government, which under it’s late enlargement of boundary, & opening of a land office, will probably be almost immediately. it leaves a person too more at liberty as to the state of expences he may chuse to adopt. as it became absolutely necessary to decide between these two offices for you, without the opportunity of consulting you, we have undertaken to judge for you as we believe you would have done for yourself, had you been consulted.—Commission will accordingly be sent to you for the Collectorship of Fort Adams, and mr Cato West is appointed Secretary to the territory. there has been some thought of removing the residence of the Collector to Natchez, and appointing at Fort Adams a Surveyor only, but I do not know that it will be done. all the states on the Missisipi, the Tennissee, Ohio, & Wabash will be paying their tribute to this office, and doubling it at very short periods.   Mr. Gilmer was here lately and informed me your family was well. Dr. Bache I believe has sailed from Philadelphia for New Orleans, leaving mrs Bache behind. our late elections shew a wonderful growth of republicanism. 14. states are with us. we believe N. Hampshire will chuse a republican Govr. (Langdon) this month, and that Connecticut & Massachusets will have republican legislatures in one year more. Accept assurances of my affectionate esteem & respect, and present my friendly salutations to Govr. Claiborne.
          
            Th: Jefferson
          
        